NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 25 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JAZMIN ROSMERY BARAHONA-                         No.   16-73808
MARTINEZ; et al.,
                                                 Agency Nos.      A208-163-394
                Petitioners,                                      A208-163-395

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted April 17, 2019**

Before:      McKEOWN, BYBEE, and OWENS, Circuit Judges.

      Jazmin Rosmery Barahona-Martinez and her son, natives and citizens of El

Salvador, petition for review of the Board of Immigration Appeals’ order

dismissing their appeal from an immigration judge’s decision denying their

application for asylum and withholding of removal. We have jurisdiction under 8



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1252. We review the agency’s factual findings for substantial evidence.

Dai v. Sessions, 884 F.3d 858, 866 (9th Cir. 2018). We deny the petition for

review.

      Substantial evidence supports the agency’s conclusion that the harassment

and threats Barahona-Martinez experienced from gang members did not rise to the

level of past persecution. See Duran-Rodriguez v. Barr, 918 F.3d 1025, 1028 (9th

Cir. 2019) (threats alone “rarely constitute persecution”); Lim v. INS, 224 F.3d 929,

936 (9th Cir. 2000) (threats do not rise to the level of persecution unless they are

“so menacing as to cause significant actual suffering or harm”). Substantial

evidence also supports the agency’s conclusion that Barahona-Martinez did not

establish a well-founded fear of persecution because she failed to show that she

could not safely relocate to another part of El Salvador or that it would be

unreasonable to expect her to do so. See 8 C.F.R. §§ 1208.13(b)(2)(ii) (asylum),

1208.16(b)(2) (withholding of removal); Kaiser v. Ashcroft, 390 F.3d 653, 659 (9th

Cir. 2004) (burden of proof is on applicant if she has not established past

persecution). Thus, Barahona-Martinez’s asylum and withholding of removal

claims fail.

      We reject petitioners’ contention that the immigration court lacked

jurisdiction over their case. See Karingithi v. Whitaker, 913 F.3d 1158, 1160-62

(9th Cir. 2019) (initial notice to appear need not include time and date information


                                          2                                    16-73808
to vest jurisdiction in immigration court).

      PETITION FOR REVIEW DENIED.




                                          3   16-73808